Ingraham, P. J. (dissenting):
The only question presented on this appeal is whether the appellant Catherine Lugar is entitled to dower in certain real property described in the complaint. Catherine Lugar was married to one Charles Lugar in December, 1906, and in July, 1909, Charles Lugar died intestate. To entitle the appellant to dower it must appear that her husband “ was seized of an estate of inheritance ” during her marriage of the property in question. (Real Prop. Law [Consol. Laws, chap. 50; Laws of 1909, chap. 52], § 190; Real Prop. Law [Gen. Laws, chap. 46; Laws of 1896, chap. 547], § 170; R. S. pt. 2, chap. 1, tit. 3, § 1; 1 R. S. 740, § 1.) As was said by Judge Gray in Phelps v. Phelps (143 N. Y. 197): “ The position of a wife, with respect to her husband’s property, is limited by the Eevised Statutes, and unless she can bring herself within their limitations, she is without the right to assert any claim to it.” And the question, therefore, is whether at any time during coverture Charles Lugar was seized of an estate of inheritance in the property in question. The appeal is based upon the judgment roll and consequently we are confined to the findings of the court at Special Term to determine whether under the facts there found Charles Lugar, the appellant’s husband, was seized of an estate of inheritance in this property.
The court found that on the 12th of February, 1890, Emma Gedney and Sarah Ann Gedney, being the owners in fee of certain lands and premises situated in the county of Hew York, for a valuable consideration to them paid and delivered by Hemy P. Lugar, since deceased, and John E. Livermore, one of the defendants herein, duly executed a deed bearing date the 12th day of February, 1890, and delivered the same to the defendant John E. Livermore, whereby they conveyed to him the said land and premises. By the law of this State that conveyance vested the whole title of the land in the defendant Livermore, and he was seized of an estate of inheritance in the land, and by virtue of that conveyance Henry P. Lugar acquired no legal or equitable interest therein. This deed was duly recorded and the court found that Livermore since the 12th day of February, 1890, has held and now holds the title to the said land and premises under and by virtue of the said deed and has *814been and now is in possession thereof by virtue of the same. The finding does not state what consideration Lugar paid to Liver-more or to the Gedneys upon the conveyance of this property. There is, however, a finding that Livermore paid to the Gedneys the sum of $3,000 as consideration therefor and that the land was conveyed subject to mortgages aggregating over $14,900. The court then finds that Livermore became so seized and possessed of said land and premises under an express oral agreement made by and between him and the said Henry P. Lugar, whereby the defendant John E. Livermore agreed to take and hold in, his own name the title to the said land and premises in' trust, to receive the rents, issues and profits accruing therefrom, pay the expenses of keeping the same in repair and make necessary and proper improvements thereon, pay the taxes, assessments and water rents assessed or levied thereon, pay the interest on the two mortgages then a lien thereon, pay off or renew said mortgages or any part thereof at such time or times as circumstances might in his judgment render expedient and make such other payments, loans and advances as the said Henry P. Lugar might direct or require, with the right and power, in said Livermore, to sell and convey the said land and premises, and out of the proceeds of any sale, so to be made by him, and out of the rents, issues and profits derived therefrom, to reimburse himself for all moneys disbursed by him, together with interest at the rate of five centum on all unpaid balances due him at the end of each year, and after the death of the said Henry P. Lugar to distribute the balance of any moneys derived from the said rents, issues and profits and to distribute any interest in the said land and premises to which said Henry P. Lugar may be entitled at his death in the manner and to the persons to whom he, the said Henry P. Lugar, might name and appoint in his last will and testament. Certainly Lugar had no estate in this property either legal or equitable. He was seized of no interest in the property by reason of this oral agreement. The statute says that to entitle a widow to dower her husband must have been seized of an estate of inheritance during coverture, and I think it clear that Henry P. Lugar never was seized of an estate of inheritance. Whatever interest he had under such a void trust *815certainly would not descend to his heirs or devisees. Liver-more remained in possession collecting the rents and profits and making such disposition of them as he pleased until Henry P. Lugar died on September 10, 1895, in the borough of Brooklyn and left him surviving a widow, a daughter, Charles, the appellant’s husband, and a grandson. He left a last will and testament duly admitted to probate, whereby he devised his interest in said lands and premises — one-third undivided share thereof to his son Charles, the appellant’s husband. His son Charles married the appellant on the 20th of December, 1906, and died on the 22d of July, 1909, intestate. The question is whether Charles was seized of an estate of inheritance in this real property before his death. I think it clear he was not. Livermore was seized and possessed of the property during Charles’ life. He held it under an oral agreement by which he was authorized to sell and convey the land and premises and he agreed out of the proceeds of any sale made by him to reimburse himself for all money disbursed by him with interest, and after the death of Henry P. Lugar “to distribute any interest in the said land and premises to which said Henry P. Lugar may be entitled at his death in the manner and to the persons to whom he, the said Henry P. Lugar, might name and appoint in his Last Will and Testament.” So that the interest of those in whose favor Henry P. Lugar exercised the power of appointment was not to the land, even assuming that this oral agreement was enforcible, but to a distributive share of any interest in the land and premises to which Henry P. Lugar may be entitled at his death. Assuming that this instrument had been in writing and enforcible, the sole remedy of a person in whose favor Henry P. Lugar had exercised the power of appointment would be to compel Livermore to sell the property and distribute its proceeds according to the agreement. It seems to me clear that at no time would Henry P. Lugar or his children have been entitled to a decree compelling Livermore to convey this land either to Lugar or a person in whose favor he exercised the power of appointment. Livermore was seized of the whole of this property. He had advanced a large part of the purchase money; he was in actual possession of it, receiving *816the rents and profits, and the utmost that can be said is that he had, under a contract which was not enforcible as against him, agreed when the property was sold to distribute whatever interest Henry P. Lugar had in it to those in whose favor Henry P. Lugar should direct it to be paid by his last will and testament. One of Charles’ children commenced this action to enforce this oral agreement, and until the court made its finding in this case and entered judgment based thereon there never was at any time, so far as appears from these findings, any interest in either Henry P. Lugar or his children which could be called an estate either legal or equitable in the property, and at that time appellant’s husband was dead. As Judge Gray says, in Phelps v. Phelps (supra): “ So far as my examination has gone, I am unable to find in the adjudged cases any support for the proposition that a right to dower can be asserted, except with respect to real property of which the husband was actually seized during his lifetime, or to the actual seizin of which he had a legal right.” Adopting this definition, the appellant’s husband must have had during coverture either the actual seizin of this property or a legal right to actual seizin. It seems to me clear he had neither. It is conceded that he had not actual seizin, and it seems to me it must also he conceded, assuming this oral agreement was enforcible, that he had not a legal right to actual seizin. That he could have come into equity and compelled Livermore to exercise the power of sale and distribute the proceeds after paying Liver-more’s advances was not either actual seizin or a legal right to actual seizin as I view the condition that existed.
The court, in the decision, having set out the conveyance of the property, showing that the legal title was in defendant Livermore, and the oral agreement under which he became seized and possessed of the land and premises, the finding that Henry P. Lugar died “ owning an interest in the said land and premises; ” that said Henry P. Lugar “ devised his interest in the said land and premises, ” and that said Charles E. Lugar “ died on the 22nd day of July, 1909, intestate, and owning a one-third undivided interest in the said land and premises, ” if taken as findings of fact would expressly contradict the findings as to the actual conveyances, from which, as before stated, the *817title to the property, is vested in the defendant Livermore. I think these findings can be treated as conclusions, although included in the findings of fact, and, as upon the conceded facts as found by the court at Special Term the appellant’s husband was never vested with the title to the property, these conclusions can be disregarded.
I think, therefore, the judgment appealed from was right and should be affirmed.
Dowling, J., concurred.
Judgment modified as directed in opinion and as modified affirmed, with costs to appellant. Order to be settled on notice.